On Application for Rehearing.
Spencer, J.
The order granting the injunction in this case is inchoate -and incomplete until it is supplemented by another order fixing the •amount of the injunction bond — so that the delays for appeal, if an ■appeal be permissible at all from such an order, would only run from ■the date of the supplemental order. We have lately held in the case of “The State ex rel. Paul Doullut vs. the Judge of-District Court of Orleans,” that an appeal will not lie from a preliminary order granting •an injunction.
Rehearing refused.